Case:17-11037-EEB Doc#:271 Filed:10/11/18              Entered:10/11/18 10:56:30 Page1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 IN RE:                                      )
                                             )
 ENDLESS SALES, INC.                         )
                                             )       Case No. 17-11037-EEB
                                             )
 EIN:     XX-XXXXXXX                         )
                                             )
          Debtor.                            )


                                        FINAL DECREE

 The estate of the above-named Debtor having been fully administered, it is:


          ORDERED that the Chapter 11 case of the above-named Debtor is hereby closed.



          DONE and entered this 11th day of October, 2018 at Denver, Colorado.

                                                    BY THE COURT:



                                                     Honoraabl
                                                     Honorable
                                                            b e Elizabeth E. Brown
                                                     United States Bankruptcy Judge
